          Case 1:19-cv-02316-RC Document 99 Filed 07/02/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


   DAVID ALAN CARMICHAEL, et al.,

                         Plaintiffs,

                  v.                                 Civil Action No. 19-2316 (RC)

  ANTONY J. BLINKEN, in his official
  capacity as Secretary of State, et al.,

                         Defendants.


                      DEFENDANTS’ MOTION TO DISMISS OR,
                 IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT

       Defendants respectfully move to dismiss this action under Federal Rule of Civil

Procedure (“Rule”) 12(b)(1) and Rule 12(b)(6). In the alternative, pursuant to Rule 56,

Defendants are entitled to summary judgment in its favor on all claims asserted in the complaint.

In support of this motion, Defendants submit the attached memorandum of points and

authorities, a supporting declaration by Kristia N. Watkins, statement of material facts, exhibits,

and a proposed order.

                                         *       *       *
         Case 1:19-cv-02316-RC Document 99 Filed 07/02/21 Page 2 of 2




Dated July 2, 2021            Respectfully submitted,

                              CHANNING D. PHILLIPS, D.C. Bar No. 415793
                              Acting United States Attorney

                              BRIAN F. HUDAK
                              Acting Chief, Civil Division

                              /s/ Christopher C. Hair
                              CHRISTOPHER C. HAIR, PA Bar No. 306656
                              Assistant United States Attorney
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              (202) 252-2541
                              Christopher.Hair@usdoj.gov

                              Counsel for Defendants




                                        2
